—Judgment, Supreme Court, New York County (John Bradley, J.), rendered December 16, 1996, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second and third degrees, criminal possession of a controlled substance in the third degree (two counts) and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life, 7V2 to 15 years, 3V2 to 7 years, 4V2 to 9 years, 4V2 to 9 years, and 3 months, respectively, unanimously affirmed.
The court properly denied defendant’s motion to sever the drug counts from the homicide and weapon possession counts, and properly allowed the People to introduce evidence of defendant’s drug selling activities and of the drugs discovered in his apartment pursuant to a search warrant. The drug evidence, when linked with defendant’s otherwise unexplained threatening statements made shortly before the crime, established motive and murderous intent (see, People v Zorilla, 211 AD2d 582). We have considered and rejected defendant’s remaining arguments on this subject.
The court properly denied defendant’s request for submission of the lesser included offense of manslaughter in the first *53degree, since there was no reasonable view of the evidence which supported a finding that the defendant intended only to cause serious physical injury to the victim (see, People v Kelly, 221 AD2d 661, lv denied 87 NY2d 974, cert denied 517 US 1200). Concur — Sullivan, J. P., Milonas, Tom and Mazzarelli, JJ.